                Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 1 of 8


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHARLES BRENNAN,                              :
              Plaintiff,                      :
                                              :
                               v.             :       Civil Action No. 18-1417
                                              :
CITY OF PHILADELPHIA, et al.,                 :
               Defendants.                    :


                             DEFENDANTS
  REPLY TO PLAINTIFF’S MEMORANDUM OF LAW IN RESPONSE TO DEFENDANT’S
                    MOTION FOR SUMMARY JUDGMENT

          Defendants submit this reply to Plaintiff’s Response in opposition to Defendant’s Motion for

Summary Judgment. Defendants file this Reply to: 1) highlight undisputed “core facts” which show

Plaintiff’s termination was based on legitimate non-retaliatory reasons; 2) reinforce that Plaintiff has

failed to state a claim for First Amendment Retaliation; and 3) emphasize that there are no disputes of

material fact to prevent summary judgment with regard to Plaintiff’s Pennsylvania Whistleblower

claims.

   I.        THERE IS NO EVIDENCE TO CONTRADICT DEFENDANTS’ STATED NON-
             RETALIATORY REASONS FOR TERMINATING PLAINTIFF’S EMPLOYMENT.
          To overcome summary judgment, an employee-plaintiff must point to “evidence contradicting

the core facts put forward by the employer as the legitimate reason for its decision.” Tomasso v. Boeing

Co., 445 F.3d 702, 706 (3d Cir.2006) (emphasis in original); see also Kautz v. Met–Pro Corp., 412 F.3d

463, 467 (3d Cir. 2005). This type of showing will “require the production of documents or deposition

testimony at odds with defendant’s proffered explanation.” Furru v. Vanguard Group, Inc., 2015 WL

5179407 (E.D. Pa. Sept. 4, 2015). At the pretext stage, Plaintiff must show “both that the Defendant’s

proffered explanation is false, and that retaliation is the real reason for the adverse employment action.”

Moore v. City of Phila., 461 F.3d 331, 342 (3d Cir. 2006) (quoting Krouse v. Am. Sterilizer Co., 126

F.3d 494, 500–01 (3d Cir. 1997)).
                                                                                                              1
               Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 2 of 8


   1. Plaintiff is unable to show that Defendants explanation for terminating him was false.

       As Third Circuit precedent makes clear, to avoid summary judgment, a plaintiff must point to

evidence that shows the employer did not rely on its articulated reason when making its employment

decision. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 650 (3d Cir. 2015) (emphasis

added). In evaluating the employer’s reasons, the court’s inquiry focuses on “the perception of the

decision maker.” Billet v. CIGNA Corp., 940 F.2d 812, 825 (3d Cir.1991).

       Here, the undisputed core facts show that Plaintiff was terminated due to concerns about his

offensive public statements and his failure to avail himself to training to redress these concerns. See

Termination Letter, attached to Pl. Motion as Exhibit OO. In response to Defendants Motion for

Summary Judgment, Plaintiff provided his contemporaneously written statement which provides

surprisingly candid admissions regarding his awareness of Ms. Derenick-Lopez’s concern and her desire

for him to attend sensitivity training. See Plaintiff’s written statement, attached to Pl. Motion as Exhibit

QQ. For example, Ms. Derenick-Lopez spoke to Plaintiff on several occasions regarding complaints

that she’d received regarding his offensive public statements. See Id., see also Plaintiff’s Deposition,

attached to Def. MSJ as Exhibit B at 166:1-12; 170:4-173:19; 180:13-15; 226:9-19. She not only

directed him to obtain training, but told him that his offensive statements could “threaten” his job. See

Pl. Exhibit QQ. The fact that Plaintiff believes his statements were not offensive is irrelevant because he

was not the decision-maker. See Billet, 940 F.2d at 825. More importantly, Plaintiff has pointed to no

evidence to challenge the core fact that Plaintiff made public statements that were reportedly offensive.

   2. Plaintiff is unable to show that retaliation was the real reason for his termination.

       Plaintiff was well aware that his reportedly offensive comments formed the basis for Ms.

Derenick-Lopez’s desire for him to obtain training – not retaliation. See Pl. Exhibit QQ, see also Exhibit

B at 164:1-165:24. Plaintiff’s belief that the sensitivity training was “ridiculous,” “punitive,” or

otherwise unnecessary is similarly irrelevant. See Exhibit Q, see also Exhibit B at 174:20-175:9. The

undisputed fact is that Ms. Derenick-Lopez directed Plaintiff to obtain training and he failed to get it.
                                                                                                               2
              Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 3 of 8


See Id. at 192:12-19; 196:12-18. As such, the record is clear that the proffered reasons relied on by

Defendants actually formed the basis for the decision to terminate him. See Watson v. Southeastern

Pennsylvania Transportation Authority, 207 F.3d 207, 222 (3d Cir.2000).

       Because Plaintiff provided no evidence to dispute the “core facts” related to Defendants decision

to terminate him, he has failed to show the stated reasons for his termination are so weak as to render

them “unworthy of credence.” See Fuentes, 32 F.3d at 765.

   3. The timing of Plaintiff’s termination is not suggestive of retaliatory motive.

       Under Third Circuit Precedent, the timing of an alleged retaliatory action “must be unusually

suggestive of retaliatory motive before a causal link will be inferred.” Rosati v. Colello, 94 F. Supp. 3d

704, 717 (E.D. Pa. 2015). While days have been seen as suggestive; months are not. Williams v.

Philadelphia Hous. Auth. Police Dep’t, 380 F.3d 751, 760 (3d Cir.2004). See also McLaughlin v.

Fisher, 277 Fed.Appx. 207, 218–19 (3d Cir.2008) (non-precedential) (observing that two days is

unusually suggestive, but three months is not).

       Here, Plaintiff argues that his termination, which occurred eight months after he first complained

of discrimination, evidence Defendants retaliatory motive. Plaintiff points to Pierce v. City of

Philadelphia to suggest that a pattern of antagonism can be inferred based merely on his subjective

feeling of being treated dismissively. See Pl. Motion p. 25. Plaintiff’s reliance on Pierce is misguided

because he overlooks the fact that the pattern of antagonism identified in Piece not only included

subjective feelings of hostility, but also various adverse employment actions, including loss of overtime,

loss of training opportunity, and disciplinary actions which occurred after the plaintiff’s complaint of

discrimination. Pierce v. City of Philadelphia, No. CV 17-05539, 2018 WL 6832093, at *14 (E.D. Pa.

Dec. 28, 2018). Unlike the plaintiff in Pierce, it is undisputed that despite complaining of discrimination

“for the last eight months of his employment” Plaintiff experienced no adverse employment actions. See

Pl. Motion p. 11.


                                                                                                             3
               Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 4 of 8


       Moreover, the record suggests that Ms. Derenick-Lopez allegedly acrimonious relationship with

Plaintiff started well before his complaints of discrimination. For example, Plaintiff admits that he

viewed Ms. Derenick-Lopez as a “bully” who did not “have the right temperament” for her position

from the very first day she began supervising him. See Exhibit B at 31:22-33:16. Therefore his

relationship with Ms. Derenick-Lopez never actually changed after his complaints of discrimination.

       Accordingly, Defendants are entitled to summary judgment because Plaintiff’s subjective feeling

of being treated in a hostile manner is insufficient to establish a pattern of antagonism that suggests

unlawful retaliation.

   4. There is no evidence to show that Plaintiff was treated different from other similarly
      situated employees because he complained of discrimination.

       To show pretext, Plaintiff must show that he was subjected to more discipline than similarly

situated employees who engaged in similar conduct who had not filed complaints of discrimination.

Young v. City of Philadelphia Police Dep’t, 651 F. App’x 90, 99 (3d Cir. 2016). “While

‘similarly situated’ does not mean identically situated, the plaintiff must nevertheless be similar in ‘all

relevant respects.’ ” Dykes v. Marco Grp., Inc., 222 F. Supp. 3d 418, 427 (E.D. Pa. 2016) (quoting

Opsatnik v. Norfolk S. Corp., 335 Fed.Appx. 220, 222–23 (3d Cir. 2009)). This means that the

comparators must have committed offenses of comparable seriousness. Id. Factors considered are

whether “ ‘the two employees dealt with the same supervisor, were subject to the same standards, and

had engaged in similar conduct without such differentiating or mitigating circumstances as would

distinguish their conduct or the employer's treatment of them.’” Id.

       As an initial matter, the employees identified by Plaintiff as comparators are not proper

comparators because, unlike Plaintiff, these employees did not report to Ms. Derenick-Lopez. Second,

even assuming the named employees were proper comparators, or that their conduct was comparable,

Plaintiff provides no evidence to suggest that any of these employees were alerted to their problematic

conduct and similarly refused to remediate their behavior, yet were not terminated.

                                                                                                              4
                 Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 5 of 8


          Therefore, the allegations regarding these comparators are insufficient to cast doubt on the

Defendants reason for his termination. See Young, 651 F. App’x at 99.

    5. Plaintiff’s argument that severance constitutes evidence of pretext is incorrect and ignores
       the contradictory precedent in this circuit.

          Plaintiff points to Staffieri v. Northwestern Human Servs and other non-persuasive case law to

argue that his severance offer should be taken as evidence of pretext. Plaintiff reliance on Staffieri is

misguided because it overlooks the fact that “severance was only one of a number of factors where the

court found evidence of pretext, after finding that Staffieri had also set forth a prima facie case of

discrimination.” See Akinlawon v. Overhead Door Corp., No. 4:17-CV-00218, 2018 WL 4608488, at

*12 (M.D. Pa. Sept. 25, 2018). The Akinlawon Court expressly rejected a plaintiff’s argument that “an

offer of severance, standing alone, was sufficient to find pretext.” Id. (emphasis in original) Moreover,

in a non-precedential opinion, the Third Circuit has also held that Defendant’s offer of severance alone

did not imply that defendant lacked legitimate reasons to terminate Plaintiff’s employment. See Baker v.

United Def. Indus., Inc., 403 F. App'x 751, 757 (3d Cir. 2010); see also Arenas v. L'Oreal USA Prods.,

Inc., 790 F.Supp.2d 230, 238–40 (D.N.J. 2011) (rejecting a contention on summary judgment

that severance package showed discriminatory animus where no evidence that package was offered for

any reason other than to avoid laying-off older employees), aff'd, 461 F. App’x 131 (3d Cir. 2012).

Similarly here, this court should reject Plaintiff's argument that an offer of severance, standing alone, is

sufficient to find pretext.

          Accordingly, Defendants are entitled to Summary Judgment because Plaintiff is unable to

produce any evidence to show that the stated reasons for his termination are pretext for unlawful

retaliation.

    II.        PLAINTIFF HAS FAILED TO STATE A CLAIM FOR FIRST AMENDMENT
               RETALIATION.
          As Plaintiff concedes, "public employees do not speak “as citizens” when they make statements

pursuant to their official duties." Kline v. Valentic, 283 Fed. Appx. 913, 916, (3rd Cir. 2008)(internal
                                                                                                               5
                 Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 6 of 8


citations omitted). Moreover, the Third Circuit has repeatedly held that reports of misconduct, made

through an employee’s chain of command, are within an employee’s official duties. See Foraker v.

Chaffinch, 501 F.3d 231, 240 (3d Cir. 2007).

          The record is clear that, at all times relevant to this complaint, Plaintiff acted in his official

capacity as CIO. As such, he was directly responsible for hiring decisions within his department,

overseeing the City’s RFP and procurement processes, as well as ensuring compliance with various

vendors. When he discovered potential issues, he merely reported these issues through his chain of

command as part of his ordinary job duties.

          Because Plaintiff was speaking within the scope of his duties—not as a private citizen—when he

opposed Mr. Atkinson’s methods for implementing the City’s diversity initiative, the City’s methods in

procuring body-worn cameras, or the City’s directives related to the Comcast franchise agreement

breach negotiations and, therefore, his speech was not protected.

          Accordingly, Plaintiff’s First Amendment claim should be dismissed.

   III.       PLAINTIFF HAS FAILED TO STATE A CLAIM UNDER THE PENNSYLVANIA
              WHISTLEBLOWER CLAIMS.
          Plaintiff’s claims under the Pennsylvania Whistleblower law fails because he has not produced

any evidence that he opposed actions that actually violated any laws or that he opposed actual waste or

wrongdoing. First, Plaintiff has proffered no evidence that any City agency hired any employee because

of that employee’s race, and Mr. Atkinson’s comments did not, alone, violate any law. At best, he

protested actions which he believed could have led to an illegal action—a hypothetical violation. This is

a fatal flaw to Plaintiff’s claim because reports of hypothetical or potential violations are not reports of

wrongdoing, within the meaning of the PWL. See Greco v. Meyer Coach Lines, Inc., 199 A.3d 426, 434

(Pa. Super. 2018) allocatur denied, 208 A.3d 462 (Pa. 2019) (to sustain a PWL claim, a plaintiff’s report

“must be of an actual violation, not a potential or contemplated violation.”) Second, Plaintiff’s

allegation of substantial waste is nothing more than speculation. His dissatisfaction with an RFP that

                                                                                                               6
               Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 7 of 8


was never issued simply does not constitute a report of wrongdoing for purposes of the Whistleblower

Act, dooming any PWL claim premised on complaining about that RFP. See Anderson v. Bd. of School

Directors of Millcreek Tp. School Dist., 574 Fed. Appx. 169, 173-74 (3d Cir. 2014) (statement regarding

potential or hypothetical wrongdoing does not constitute a report of wrongdoing under the PWL);

Sukenik, 131 A.3d at 559 (“[A] report of hypothetical loss is insufficient to trigger the Whistleblower

Law’s protection.”)

         Because he cannot produce evidence that he opposed actions that actually violated any laws or

that he opposed actual waste or wrongdoing, Plaintiff’s claims under the Pennsylvania Whistleblower

law must be dismissed.

   IV.      CONCLUSION

         For the foregoing reasons and for the reasons set out in Defendants Motion for Summary

Judgment and Memorandum in Support thereof, Defendants respectfully request that this Court grant

their Motion for Summary Judgment and dismiss with prejudice Plaintiff’s Complaint in its entirety.

                                                             Respectfully submitted,

                                                             CITY OF PHILADELPHIA
                                                             LAW DEPARTMENT

Date: December 2, 2019                                 BY:     s/ Kia Ghee
                                                             Kia Ghee
                                                             Assistant City Solicitor
                                                             Pa. Attorney ID No. 321462
                                                             City of Philadelphia Law Dept.
                                                             1515 Arch St., 16th Fl.
                                                             Philadelphia, PA 19102
                                                             (215) 683-5079
                                                             Kia.Ghee@phila.gov




                                                                                                          7
          Case 2:18-cv-01417-JD Document 47 Filed 12/02/19 Page 8 of 8



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEANNA PIERCE,                             :
                                           :
                     Plaintiff,            :
                                           :
                             v.            :       Civil Action No. 17-5539
                                           :
CITY OF PHILADELPHIA,                      :
                                           :
                     Defendant.            :


                                  CERTIFICATE OF SERVICE


       I hereby certify that on the date below, Defendant’s Reply to Plaintiff’s Memorandum of

Law in Response to Defendant’s Motion for Summary Judgment has been filed electronically

and is available for viewing and downloading.




                                                          Respectfully Submitted,

                                                          CITY OF PHILADELPHIA
                                                          LAW DEPARTMENT

Date: December 2, 2019                              BY:    s/ Kia Ghee
                                                          Kia Ghee
                                                          Assistant City Solicitor




                                                                                                 8
